Case: 17-40099      Document: 00514658022         Page: 1    Date Filed: 09/26/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                    No. 17-40099                        United States Court of Appeals

                                  Summary Calendar
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 26, 2018

UNITED STATES OF AMERICA,                                                 Lyle W. Cayce
                                                                               Clerk
                Plaintiff - Appellee

v.

LUIS ALBERTO RUIZ-DOMINGUEZ,

                Defendant - Appellant



                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:16-CR-644-1


ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM:*
           This case comes to us on remand from the Supreme Court of the United
States for reconsideration in light of its recent decision in Rosales-Mireles v.
United States, 138 S. Ct. 1897 (2018). We need not repeat the facts of this case,
which are laid out in our previous opinion.               See United States v. Ruiz-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40099       Document: 00514658022   Page: 2   Date Filed: 09/26/2018



                                  No. 17-40099
Dominguez, 713 F. App’x 273 (5th Cir. 2017). The question before us is whether
this court should exercise its discretion to correct the district court’s error in
computing Ruiz-Dominguez’s Guidelines range. Rosales-Mireles dictates that
we should exercise our discretion in this case to remand for resentencing. See
138 S. Ct. at 1908-11.
      Accordingly, we VACATE Ruiz-Dominguez’s sentence and REMAND
for reconsideration in light of the corrected guidelines range. The mandate
shall issue forthwith.




                                        2